Appeal from an order of Supreme Court, Onondaga County (Centra, J.), entered April 23, 2001, which, inter alia, granted defendants’ motion for summary judgment dismissing plaintiff’s first, second, third, fourth and fifth causes of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court, Onondaga County, Centra, J. Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Kehoe and Lawton, JJ.